ACCEPTED
                                                                                             03-14-00029-CV
                                                                                                     6244541
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       7/27/2015 10:49:19 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                    No. 03-14-00029-CV

                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
Oscar Melendez and                          §                 In   the Court   of Appeals
                                                                          AUSTIN,  TEXAS
Connie Melendez,                            §                        7/27/2015 10:49:19 PM
     Appellants,                            §                            JEFFREY D. KYLE
                                                                              Clerk
                                            §
v.                                          §
                                            §
Citimortgage, Inc.,                         §
Ernestine Williams                          §
     and                                    §
Wendy Alexander                             §
     Appellees                              §                  Third District of Texas


                           Appellant’s Unopposed Motion to
                        Extend Time to File Motion for Rehearing


To the Honorable Court:

        Appellant, Oscar Melendez, requests that the Court extend time for filing of his

Motion for Rehearing as to the opinion herein of June 25, 2015 (“Opinion”) under Rules

of Appellate Procedure 10.5(b), 49.1, 49.8 and all other applicable Rules, and in support

of this motion shows:

        1.      Regular Time for Motion for Rehearing. A Motion for Rehearing would

have been regularly due by July 10, 2015. This Motion for Extension of Time is timely,

since the thirtieth day after June 25, 2015 was last Saturday, and today, Monday, July

27, 2015 is the first day the clerk’s office is open thereafter.

APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING
        2.      Necessary Extension of Time. Appellant asks that the Court grant him

an extension for filing of Appellant’s Motion for Rehearing from July 10, 2015 until

today, July 27, 2015, the last day by rule for seeking reconsideration, in order that it

may be deemed timely made. Much of counsel’s available time in the weeks following

June 25, 2015 was occupied with preparation of filings to seek to prevent foreclosures

for the July 6, 2015 sale date, replies to extensive discovery and various other deadline

filings. From approximately five to six weeks before the issuance of the opinion through

near the date of issuance, Appellant’s counsel was without his computer on five different

occasions for multiple days, due to numerous software problems that rendered the computer

almost completely non-functional; repairs required multiple attempts by two different

sets of experts to resolve, and created numerous delays in research, consultation of

colleagues and other aspects of document preparation. Appellant’s counsel was also

involved with family arrangements during the last illness and funeral of Betty Hay Wright

(widow of the recently deceased Speaker Jim Wright), who was critically ill at the time

the Motion for Rehearing was originally due, who subsequently died on July 15, 2015

and whose funeral and family gathering took place July 19, 2015. Appellant has sought

no previous extension of time regarding the filing of a Motion for Rehearing.

        3.      Prayer. For these reasons, your Appellant requests that the Court:

                (A)     grant an extension of the time to file Appellant’s Motion for

APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING           2
                        Rehearing until July 27, 2015; and

                (B)     grant Appellant such other and further relief to which he may be

                        entitled or is in the interest of justice.

                                                     Respectfully submitted,

                                                     /s/ Michael Brinkley
                                                     _____________________________________
                                                     Michael Brinkley
                                                     State Bar No. 03004300
                                                     BRINKLEY LAW PLLC
                                                     P. O. Box 820711
                                                     Fort Worth, Texas 76182-0711
                                                     (817) 284-3535; fax (888) 511-0946
                                                     michael@brinkleypllc.com
                                                     Attorney for Appellant




                              Certificate Regarding Conference

       The undersigned appellant’s counsel conferred by telephone today, July 27, 2015,
with counsel for appellee, James G. Ruiz, and was advised that Appellee is unopposed
to the relief requested.


                                                     /s/ Michael Brinkley
                                                     __________________________________
                                                     Michael Brinkley
                                                     Attorney for Appellant



APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING               3
Certificate of Service. I certify that a true and correct copy of the foregoing has been
served on the following counsel and/or pro se parties of record, in accordance with Texas
Rule of Appellate Procedure 9.5, on the date shown:

James G. Ruiz
WINSTEAD PC
401 Congress Avenue, Suite 2100
Austin, Texas 78701
fax (512) 370-2850
Attorney for Appellee

Dated: July 27, 2015.

                                               /s/ Michael Brinkley
                                               _____________________________________
                                               Michael Brinkley




APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING          4